Citation Nr: 1231697	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to service connection for a personality disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for posttraumatic stress disorder (PTSD) and a personality disorder; and a February 2009 rating decision from the Salt Lake City RO, which granted service connection for PTSD, assigning a 50 percent initial evaluation effective February 27, 2008.  In October 2008, the Veteran filed a notice of disagreement (NOD) with the service connection denials.  In May 2009, he submitted an NOD with the initial evaluation assigned for PTSD and subsequently perfected his appeal in July 2009.

As noted above, the Veteran submitted an NOD, disagreeing with denials of service connection for PTSD and a personality disorder.  The RO's February 2009 grant of service connection for PTSD renders that appeal moot.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, no statement of the case (SOC) has been issued for the denial of service connection for a personality disorder.  Because the filing of an NOD initiates appellate review, the claim for service connection for a personality disorder must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As the Veteran is challenging the disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the September 2008 denial of service connection for a personality disorder.  Therefore, the issue of entitlement to service connection for a personality disorder must be remanded to the RO/AMC to issue an SOC.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to and increased initial evaluation for PTSD and TDIU.

There is some indication in the claims file that there may be outstanding VA treatment records.  The Veteran has submitted treatment records reflecting mental health treatment through the VA Salt Lake City Health Care System.  However, the RO did not obtain additional VA treatment records to supplement those submitted by the Veteran.  VA has an obligation under the VCAA to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2011).  As such, the case must be remanded to obtain any outstanding VA treatment records.

The Board also notes that a March 2008 VA treatment record indicates that the Veteran was provided information about applying for Social Security Administration (SSA) disability benefits.  It is unclear whether he applied for or received these benefits and there are no records from SSA in the claims file.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the appellant's appeal, the case must be remanded so that the RO/AMC may attempt to obtain any relevant SSA records.

With regard to the Veteran's claim for an increased initial rating for PTSD, there is some evidence that his PTSD symptoms may have worsened since his most recent VA examination in January 2009.  Specifically, a July 2009 VA treatment record showed a Global Assessment of Functioning (GAF) score of 40, which is lower that his GAF score of 51 at the January 2009 examination.  Additionally, the July 2009 VA treatment record reflects complaints of frequent suicidal ideation.  The Veteran denied suicidal ideation at the January 2009 VA examination.  As this treatment record indicates a possible worsening of symptoms, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

With regard to the Veteran's claim for TDIU, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  On his July 2009 VA Form 9, the Veteran indicated that he is unemployable due to his service-connected PTSD.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

While the Veteran has been afforded a previous VA examination to address his PTSD, an opinion as to his unemployability and the effect of his service-connected disability on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disability.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to an increased initial rating for PTSD and TDIU must be remanded for new VA examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claim of entitlement to service connection for a personality disorder.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for this issue, the issue should then be returned to the Board for further appellate consideration.

2.  Attempt to obtain and associate with the claims file any outstanding VA treatment records, including those from the Salt Lake City Health Care System, or other VA facilities identified by the Veteran. 

If the RO/AMC is unable to secure any VA treatment records, it must notify the Veteran and his representative and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

3.  Contact the Veteran to determine whether he applied for SSA disability benefits based on his service-connected disability.  If he responds in the affirmative or does not respond, obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO/AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

4.  Following completion of the above, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner should also provide an opinion on whether the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected PTSD.  A complete rationale must be provided for any opinion provided.

5.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to an increased initial rating for PTSD and TDIU should be adjudicated.  If either of the claim remains denied, a statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


